Exhibit 10.4

 

Pacific Special Acquisition Corp.

855 Pudong South Road
The World Plaza, 27th Floor

Pudong, Shanghai
China 200120

 

Mr. Jian Tu

c/o Zhengqi International Holding Limited

855 Pudong South Road

The World Plaza, 27th Floor

Pudong, Shanghai

China 200120

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Pacific Special Acquisition Corp. (the “Company”) and continuing until the
earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), an affiliate of Mr. Jian Tu shall make available to the
Company certain office space and administrative and support services as may be
required by the Company from time to time, situated at 855 Pudong South Road,
The World Plaza, 27th Floor, Pudong, Shanghai, China 200120 and at 40 Wall
Street, 28th Floor, New York, New York 10005 (or any successor locations).  In
exchange therefore, the Company shall pay one of Mr. Tu’s affiliates the sum of
$10,000 per month on the Effective Date and continuing monthly thereafter until
the Termination Date. Mr. Tu hereby agrees that he does not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim he may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever. No party hereto may assign either this letter
agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other party, provided that Mr. Tu may assign this
letter agreement to an affiliate without the prior written approval of the
Company. Any purported assignment in violation of this paragraph shall be void
and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

  Very truly yours,       PACIFIC SPECIAL ACQUISITION CORP.         By: /s/
Zhouhong Peng   Name: Zhouhong Peng   Title: Chief Executive Officer and
Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:           /s/ Jian Tu     By: Jian Tu  

